Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT 

B E T W E E N :

 

 

DAVIDsTEA INC.,  having a place of business at 5430 rue Ferrier, Mont-Royal
(Québec) H4P 1M2, Canada;

(the "Corporation" or "DTI");

 

 

-  and -

 

HOWARD TAFLER, residing at 93 Glenbrooke, Dollard Des Ormeaux]  (Québec), H9A
2L7, Canada ;

 

(the "Executive")

 

WHEREAS the Executive is employed by the Corporation as the interim Chief
Financial Officer since August 14, 2017 prior to which he was employed by the
Corporation as the Chief Accounting Officer;

WHEREAS the Corporation and the Executive now wish to formalize the
agreement regarding the employment of the Executive as the interim Chief
Financial Officer and as the Chief Financial Officer, as applicable, on the
terms set forth in this Agreement;

AND WHEREAS the Executive wishes to be so employed by the Corporation;

NOW THEREFORE for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties agree as follows:

Article 1

INTERPRETATION

1.1         Definitions

For the purposes of this Agreement, the following definitions shall apply unless
the context or subject matter is inconsistent therewith:

(a)          "Actively Employed" means actively performing his duties
continuously and without interruption. For greater certainty, the Executive
shall be deemed to be not actively performing his duties continuously and
without interruption during any period of leave for any reason whatsoever
(except any period of leave for annual vacation),  and any period following the
Employment End Date during which the Executive may continue in his employ with
the Corporation;





 

 

--------------------------------------------------------------------------------

 

-  2  -

(b)         "Agreement" means this executive employment agreement, as amended,
supplemented or modified by express written agreement of the parties from time
to time;

(c)         "Basic Payments" means an amount equal to the aggregate of the
Executive’s (i) earned but unpaid Base Salary; (ii) unpaid business expense
reimbursement; and (iii)  an amount payable for accrued but unused vacation
days;

(d)         "Board" means the board of directors of DTI, as constituted from
time to time;

(e)         "Business" means the activities undertaken by the Corporation Group
as they exist at the date hereof, as they will exist at the Termination Date and
the activities that Corporation Group will be developing at the time of the
Termination Date. Without limiting the generality of the foregoing, the Business
of the Corporation Group as of the date hereof includes the sale and
distribution of tea, including but not limited to, loose leaf teas, teas or
tea-based beverages, and the sale and distribution of products related thereto;

(f)          "Business Day" means any day other than a Saturday, Sunday or any
other day on which principal commercial banks are not open for business in
Montreal, Quebec;

(g)          "Cause"  means:

i)        fraud, misappropriation, embezzlement or destruction of property
belonging to the Corporation Group or other similar behaviour by the Executive;

ii)       violation by the Executive of applicable securities legislation or
stock exchange rules;

iii)      the Executive's inability to enter the territory of the USA for the
purposes of discharging his duties as provided herein as a result of the
Executive’s behavior, fault and/or negligence;

iv)      any neglect of duty or misconduct of the Executive in discharging any
of the Executive's duties and responsibilities hereunder that is not cured
within ten (10) days of written notification thereof to the Executive by the
Corporation; it being understood that the Corporation shall only be required to
transmit such written notice and provide the Executive with such cure period on
one occasion;

v)       any conduct of the Executive which is prejudicial to the business of
the Corporation Group;







--------------------------------------------------------------------------------

 

-  3  -

vi)      any failure of, or refusal by the Executive to comply with the
policies, rules and regulations of the Corporation Group, that is not cured by
the Executive within ten (10) days of written notification thereof to the
Executive by the Corporation; it being understood that the Corporation shall
only be required to transmit such written notice and provide the Executive with
such cure period on one occasion; 

vii)     any breach of any statutory or civil law duty of loyalty to the
Corporation Group;

viii)    conviction of a crime (other than traffic violations and minor
misdemeanors);

ix)      inability of the Executive to perform his duties due to a legal
impediment such as an injunction, restraining order or other type of judicial
judgment, decree or order entered against the Executive; or

x)       any other act or omission of the Executive which would in law permit an
employer to, without notice or payment in lieu of notice, terminate the
employment of an employee;

(h)         "Corporation Group"  means DTI and its subsidiaries, including
without limitation DT USA;

(i)          "Change of Control" means an event whereby (i) any Person who is
not currently a shareholder of 5% or more of the issued and outstanding common
shares in the share capital of the Corporation, becomes the beneficial owner,
directly or indirectly, of 50% or more of either the issued and outstanding
common shares in the share capital of the Corporation or the combined voting
power of the Corporation's then outstanding voting securities entitled to vote
generally; or (ii) the Corporation undergoes a sale of all or substantially all
of its assets in an arm's length transaction with an unrelated third party;

(j)          "Confidential Information" means all information in whatever form
(oral, written, machine readable or otherwise) pertaining to the Corporation
Group,  the Business, customers, prospective customers, suppliers, brokers, or
distributors and which has independent economic value, actual or potential, from
not being generally known to and not being readily ascertainable by proper means
by other Persons. Some examples are any such information related to:

i)        special needs and characteristics of customers, prospective customers
and suppliers of the Corporation Group (such as data concerning actual or
projected customer requirements, preferences, market needs or habits, standards,
specifications and methods of operation) and information about key personnel;

ii)       retail store expansion plans;

iii)      computer programs and controls;







--------------------------------------------------------------------------------

 

-  4  -

iv)      existing and new or envisioned products, formulas, recipes, devices and
production methods, processes and techniques;

v)       scientific studies and analysis, research and development projects and
clinical and other test data;

vi)      sales, pricing, cost and other such financial data and projections;

vii)     marketing, promotional and advertising studies, programs and
strategies; and

viii)   Intellectual Property Rights;

(k)          "Clients" means any and all Persons, including clients (other than
retail customers) and distributors, having purchased the Corporation Group’s
goods in connection with the Business at any time during the two (2) years
preceding the Termination Date;

(l)          "DT USA" means DAVIDs TEA (USA) Inc.;

(m)        "Employment End Date" means, as the case may be, (i) the date on
which the Corporation provides notice of termination of employment to the
Executive; (ii) the date on which the Executive provides a notice of termination
of employment to the Corporation; or (iii) the date of the Executive's death;

(n)         "HRCC" means Human Resources and Compensation Committee of the
Board;

(o)         "Incapacity" means any medical condition whatsoever (including
physical or mental illness) which leads to the Executive's absence from his job
function for a continuous period of three  (3) months without the Executive
being able to resume functions on a full time basis at the expiration of such
period and which, in light of the position held by the Executive, the parties
agree would cause undue hardship to the Corporation; and unsuccessful attempts
to return to work for periods of less than fifteen (15) days shall not interrupt
the calculation of such three  (3) month period;

(p)          "Intellectual Property Rights" shall mean all registered and
unregistered intellectual property rights including, without limiting the
generality of the foregoing:

i)         rights to any inventions, whether patentable or not patentable,
patents, trademarks, trade names, copyright, designs, industrial designs, trade
secrets, integrated circuit and topographies; and

ii)        all domestic and foreign registrations, applications, divisionals,
continuations, continuations-impact, reexaminations and renewals thereof;







--------------------------------------------------------------------------------

 

-  5  -

(q)          "Person" means an individual, partnership, unincorporated
association, organization, syndicate, corporation, trustee, executor,
administrator or other legal or personal representative;

(r)          "Supplier" means any and all Persons having supplied the
Corporation Group with goods or services in connection with the Business at any
time during the two (2) years preceding the Termination Date;

(s)          "Termination Date" means the Employment End Date or, if the
Executive continues in the employ of the Corporation, at the request of the
Board, after the Employment End Date, on a full-time or part-time basis, the
Termination Date shall be the Executive's last day of employment;

(t)          "Territory"  means Canada and the United States;

(u)          "Works" means all discoveries, inventions, improvements,
innovations, processes, topographies, codes, software, know how, recipes,
technology, formulas, drawings, specifications for products, materials and
equipment, process development and ideas including all related documentation on
whatever support it is, of which the Executive is solely or jointly, in whole or
in part, an inventor, discoverer, author, creator, conceiver or originator.

Article 2

POSITION AND START DATE

2.1          Start Date and Term

This Agreement shall become effective on August 14, 2017 (the "Start Date")
notwithstanding the date of its signature, and is hereby concluded for an
indeterminate period of time. Except as otherwise agreed to in writing with the
Chairman of the Board, in the event that the Executive fails to report to work
on the Start Date, the Agreement shall be deemed null and void without any
further notice, payment in lieu of notice or any indemnity whatsoever.  

2.2          Title and Position

(a)          The Corporation shall employ the Executive as its interim Chief
Financial Officer (“CFO”) until the earliest of (i) the Executive being
appointed the CFO of the Corporation; or (ii) a new CFO being appointed by the
Corporation. Should the Executive be appointed the CFO of the Corporation, this
Agreement shall remain effective mutatis mutandis except otherwise provided
herein.  

(b)          The Executive shall report to, and be subject to the control and
direction of the President and Chief Executive Officer (“CEO”) of the
Corporation.  

(c)          The Executive's duties and responsibilities shall include, in
addition to those inherent to the Executive's title and normally pertaining to
such title, those







--------------------------------------------------------------------------------

 

-  6  -

compatible with the Executive's position and which the President and CEO may
delegate to him from time to time. 

2.3          Full and Faithful Service

(a)          During his employment with the Corporation, and except as otherwise
contemplated herein, the Executive undertakes to act with diligence, loyalty and
honesty, to devote his full business time, attention and skills as a full-time
employee of the Corporation, to faithfully serve the Corporation Group and to
use his best efforts to promote the interest thereof, and he shall not, on his
own behalf or on behalf of any other Person, whether directly or indirectly,
alone, through or in connection with any Person, undertake the pursuit of, or
engage in, any employment or business other than his employment under this
Agreement, regardless of whether such activity is to gain profit or not.

(b)          The Executive shall comply with all applicable rules and policies
of the Corporation Group, which may be amended or replaced from time to time at
the Corporation Group's sole discretion.

2.4          Place of Employment

(a)          The Executive shall work from the Corporation's head office in
Montreal, Quebec. Notwithstanding the foregoing, it is hereby agreed and
understood that the Executive shall travel from time to time to such locations
as may be necessary or desirable in connection with his duties hereunder,
 including to DT USA's principal business office currently located in Boston,
Massachusetts.

2.5         Work Permit

(a)          If a work permit is required for the Executive to enter the
territory of the USA for the purposes of discharging his duties as provided
herein, such permit shall be obtained by the Executive, with the Corporation's
support and at the Corporation’s cost. The Executive hereby represents that
he has no reason to believe that he  will be denied a work permit to enter the
territory of the USA, if necessary.

Article 3

COMPENSATION AND BENEFITS

3.1         Base Salary

(a)          The annual base salary of the Executive shall be as follows (the
“Base Salary”):

(i)          While acting as the interim CFO, CAD$246,255, payable in accordance
with the Corporation’s normal payroll practices, less applicable deductions

(ii)          While acting as the CFO, CAD$265,000, payable in accordance with
the Corporation’s normal payroll practices, less applicable deductions;







--------------------------------------------------------------------------------

 

-  7  -

3.2         Performance Bonus

(a)          For each fiscal year of the Corporation, the Executive shall be
eligible to receive an annual cash performance bonus with a target amount
representing 30% of the Executive's Base Salary (the "Target Bonus") during each
respective fiscal year. Subject to paragraph (b) below, the Target Bonus shall
be payable to the Executive in the event that the HRCC determines, in its sole
discretion, that the Executive has achieved performance objectives established
by the HRCC in respect of the applicable fiscal year.  The Executive's annual
cash performance bonus may exceed the Target Bonus and be up to 60% of the
Executive's Base Salary in the event that the HRCC determines, in its sole
discretion, that the Executive has significantly exceeded the performance
objectives determined by the HRCC for the applicable fiscal year.  

(b)          The Executive hereby agrees that the bonus referred to in Section
3.2 (a) shall be payable only if the Executive is Actively Employed as the CFO
of the Corporation for the fiscal year to which the bonus relates, except as
otherwise provided herein.

3.3          Long Term Incentive Plan

(a)          The Executive shall be eligible to participate in the Corporation’s
2015 Omnibus Equity Incentive Plan as follows:

(i)          an annual grant targeting 35% of the Base Salary during each
respective fiscal year. The Executive’s annual long term incentive grant for
each year, if any, is subject to annual approval by the HRCC. 

(b)          The Executive shall be eligible for his first grant under this
Agreement in April 2018 provided as of such date he is employed as CFO by the
Corporation.

3.4          Vacation

(a)          The Executive shall be entitled to four (4) weeks of paid vacation
per calendar year, to be taken at such times and intervals as shall be mutually
agreed upon between the Executive and the President and CEO. The Executive shall
not be entitled to carry forward any days of vacation in the calendar years
subsequent to the calendar year during which the Executive becomes entitled to
such vacation and any unused vacation at the end of the vacation reference year
shall be forfeited.

3.5          Approved Business Expenses and Special Discretionary Travel and
Expense Reimbursement

(a)          The Corporation shall reimburse the Executive for all approved
expenses incurred by the Executive in the performance of his duties under this
Agreement, upon presentation of supporting receipts or vouchers.  







--------------------------------------------------------------------------------

 

-  8  -

3.6          Benefit Plans 

(a)          Upon the Start Date, the Executive shall continue to participate in
the Corporation's group insurance benefits programs generally made available to
the Corporation's full time employees, the whole in accordance with the terms
and conditions set forth in the programs or plans that the Corporation may
institute or amend from time to time. 

(b)          The Executive shall continue toparticipate in the Corporation's
group RRSP, subject to legislative limits and, subject to the terms and
conditions of the applicable plan; it being understood that the Corporation
shall not match the Executive's contributions.

3.7          No Other Benefits.

(a)          The Executive is not entitled to any other benefit or perquisite
other than as specifically set out in this Agreement or as agreed to in writing
with the Corporation.

Article 4

CONFIDENTIALITY

4.1          Confidentiality

(a)          Any document or work composed, created, assembled or produced by
the Executive or the Corporation Group and containing Confidential Information
(including, without limitation, all notes, extracts, text or references from
which any Confidential Information can be implicitly or otherwise revealed or
understood) shall be deemed to be Confidential Information within the meaning of
this Agreement and shall be treated as such.

(b)          Confidential Information and all embodiments thereof (including any
reproduction) shall remain the sole property of the Corporation Group and shall
be returned to the Corporation immediately upon request to this effect or
immediately after the Termination Date.

(c)          The Executive hereby agrees not to use, divulge, diffuse, sell,
transfer, give, publish, circulate or otherwise distribute to any Person or
otherwise make public, any Confidential Information.

(d)          Notwithstanding Section (c) above, the Executive shall have the
right to use Confidential Information as required in the performance of his
duties, provided that he shall at all times take necessary, useful and desirable
measures to prevent the unauthorized use or disclosure of Confidential
Information.

(e)          Except when required in the performance of his duties, under no
circumstances shall the Executive reproduce any Confidential Information without
the prior written consent of the Board. All reproductions of Confidential
Information shall







--------------------------------------------------------------------------------

 

-  9  -

be governed by this Agreement and shall be treated as Confidential Information
hereunder.

(f)          Anything to the contrary herein notwithstanding, disclosure of
Confidential Information shall not be precluded if such disclosure is in
response to a valid order of a governmental body or is otherwise required by
law; provided however that the Executive shall, if reasonably possible, first
have given notice thereof to the Corporation and shall have, as reasonably as
possible, fully cooperated in the Corporation's attempt, if any, to obtain a
"protective order" from the appropriate tribunal or governmental body.

Article 5

WORKS

5.1          Works

(a)          In consideration of the Base Salary that the Executive receives
from the Corporation, all Works (including all data and records pertaining
thereto) that the Executive may invent, discover, author, originate, create or
conceive, whether individually or with others, during his employment with the
Corporation and all Intellectual Property Rights relating thereto shall be the
sole and exclusive property of the Corporation.

(b)          With respect to Works invented, discovered, authored, originated,
created or conceived by him during his employment with the Corporation for any
reason, the Executive shall perform the following:

i)       promptly disclose and describe such Works in writing to the
Corporation;

ii)      assign (and the Executive does hereby assign) to the Corporation or
such Person designated by the Corporation, without further compensation (but at
the Corporation's expense), upon request and in the manner prescribed by the
Corporation, all his rights, title and interest in and to said Works and
Intellectual Property Rights related thereto throughout the world and waive (and
the Executive does hereby waive) any and all other rights that are non
assignable, including but not limited to moral rights in all Works or any
non-economic rights;

iii)    deliver promptly to the Corporation, upon request and in the form and
manner prescribed by the Corporation (without charge to the Corporation but at
the Corporation's expense), all written instruments and documentation relating
to said Works and Intellectual Property Rights and do such acts as deemed
necessary by the Corporation to obtain, maintain and to transfer all rights and
title thereto to the Corporation; and







--------------------------------------------------------------------------------

 

-  10  -

iv)     give all assistance that may be required by the Corporation or the
Person designated by the Corporation pursuant to subsection ii) to enable it to
protect or exploit the Works and Intellectual Property Rights relating thereto
in any country of the world.

(c)          The Executive agrees that all Works that he invents, discovers,
authors, creates, conceives or originates, alone and with others, will be
original and will not to his knowledge infringe or violate any Intellectual
Property Rights or confidential information of any of his former employers or of
any other third party and will not constitute a breach of any of the Executive's
contractual or legal obligations towards his former employers or any other third
party.

Article 6

OBLIGATION OF NON-COMPETITION 

6.1          Obligation of non-competition

(a)          The Executive shall not, during his employment and for a period of
twelve (12)  months following the Termination Date, on his own behalf or on
behalf of any Person, whether directly or indirectly, in any capacity
whatsoever, alone, through or in connection with any Person, carry on or be
employed by, be engaged in, consult with or advise, permit his name to be used
or employed by, own shares in the capital, lend money to or guarantee the debts
of any business which is in competition with the Business in all or part of the
Territory. Should the End of Employment results from a termination by the
Corporation without cause, the period shall be reduced to three (3) months
following the Termination Date.

(b)          The Executive shall not be in default under Section 6.1 by virtue
of holding, strictly for portfolio purposes and as a passive investor, not more
than 3% (including securities held by any Person acting jointly or in concert
with the Executive) of the issued and outstanding shares of a corporation in
competition with the Business, the shares of which are listed on a recognized
stock exchange.

Article 7

OBLIGATION OF NON-SOLICITATION OF CLIENTS, SUPPLIERSAND NON-INTERFERENCE

7.1          Obligation of non-solicitation of Clients, Suppliers and
non-interference

(a)          The Executive shall not, during his employment and for a period of
two (2) years following the Termination Date, on his own behalf or on behalf of
any Person, whether directly or indirectly, in any capacity whatsoever, alone,
through or in connection with any Person, for any purpose which is in
competition, in whole or in part, with the Business, solicit any Client,
 Supplier or tea broker, or procure or assist in the soliciting of any Client,
 Supplier or tea broker.







--------------------------------------------------------------------------------

 

-  11  -

(b)          The Executive shall not, during his employment and for a period of
two (2) years following the Termination Date, on his own behalf or in behalf of
any Person, whether directly or indirectly, in any capacity whatsoever, alone,
through or in connection with any Person, for any purpose which is in
competition, in all or in part, with the Business, accept or procure or assist
in the acceptance of any business from any Client or supply or procure or assist
the supply of any goods or services to any Client, in all or part of the
Territory.

(c)          The Executive shall not, during his employment and for a period of
two (2) years following the Termination Date, on his own behalf or on behalf of
any Person, whether directly or indirectly, in any capacity whatsoever, alone,
through or in connection with any Person, interfere or attempt to interfere with
the Business or persuade or attempt to persuade any Client or Supplier to
discontinue or adversely alter such Person's relationship with the Corporation.

Article 8

OBLIGATION OF NON-SOLICITATION OF EMPLOYEES

AND CONSULTANTS

8.1          Obligation on non-solicitation of employees and consultants

(a)          The Executive shall not, during his employment and for a period of
two (2) years following the Termination Date, on his own behalf or on behalf of
any Person, whether directly or indirectly, in any capacity whatsoever, alone,
through or in connection with any Person, employ, offer employment to or solicit
the employment or service of or otherwise entice away from the employment or
service of the Corporation Group, any individual who is employed by the
Corporation Group or any Person whose consulting services are retained by the
Corporation Group at the time of the termination of the Executive's employment
or who was employed by the Corporation Group or whose services were retained by
the Corporation Group in the twelve  (12) month period preceding the termination
of the Executive's employment, whether or not such Person would commit any
breach of his or his contract of employment or services agreement by reason of
leaving the service of the Corporation Group.

Article 9

ENFORCEMENT

9.1          Enforcement

(a)          The Executive acknowledges that the restrictions contained in
Article 4, Article 5, Article 6, Article 7 and Article 8 of this Agreement, in
view of the nature of the Business in which the Corporation is engaged, are
reasonable and necessary in order to protect the legitimate interests of the
Corporation and that any violation thereof would result in irreparable injuries
to the Corporation Group and that damages alone would be an inadequate remedy
for any violation of the aforementioned Articles. The Executive further
acknowledges that in the event of







--------------------------------------------------------------------------------

 

-  12  -

a violation of any of these restrictions, the Corporation shall be entitled to
obtain from any Court of competent jurisdiction temporary, interlocutory and
permanent injunctive relief which rights shall be cumulative and in addition to
any other rights or remedies to which the Corporation may be entitled.

(b)          It is expressly agreed by the parties hereto that the provisions of
Article 4, Article 5, Article 6, Article 7 and Article 8 shall survive the
termination of the Executive's employment.

Article 10

TERMINATION

10.1       Termination by the Corporation

(a)          The Executive's employment as the interim CFO may be terminated by
the Corporation at any time and for any reason whatsoever by written notice to
the Executive, provided that unless the employment is terminated for cause, the
Executive shall remain employed by the Corporation and return to his role as the
Chief Accounting Officer upon the same terms and conditions in effect
immediately prior to the effective date of this Agreement;

(b)         The Executive's employment as the CFO may be terminated by the
Corporation at any time by written notice to the Executive, subject only to the
termination entitlements provided in this Agreement.

10.2       Termination by the Corporation for Cause 

(a)          The Corporation may immediately terminate the employment of the
Executive at any time for Cause by written notice to the Executive.

(b)          If the Corporation terminates the employment of the Executive for
Cause under this Section 10.2,  the Corporation Group shall not be obligated to
make any further payments under this Agreement, except for the Basic Payments.

10.3       Termination upon the Executive's Death or Incapacity

(a)          The Executive's employment as the interim CFO or the CFO shall
immediately terminate upon the Executive's death or Incapacity, without notice
or payment in lieu of notice or any indemnity whatsoever, except:

(i)          the Basic Payments, payable (less applicable statutory deductions)
within fifteen (15) Business Days following the Termination Date; and







--------------------------------------------------------------------------------

 

-  13  -

(ii)          payment of any awarded but unpaid performance bonus for the year
preceding the year during which the termination of the Executive's employment
occurs, payable within fifteen (15) Business Days following the Termination
Date, however, in no event before the usual payout date of such bonus, less
applicable statutory deductions;

in each case payable to the Executive or, in the case of death, to his estate.

10.4       Termination by the Corporation Without Cause

(a)          Should the Executive's employment as the CFO be terminated at any
time by the Corporation without Cause, the Corporation shall provide the
Executive with the following, subject to the Executive's execution of any and
all documents requested by the Corporation to evidence the Executive's
resignation as contemplated in Section 10.6(a), as well as a release and
discharge agreement in favor of the Corporation, in a form satisfactory to the
Corporation (the "Release") no later than five (5) Business Days following the
Termination Date and provided the Executive continues to fulfill his
post-employment legal and contractual obligations:

i)       payment of the Basic Payments, payable (less applicable statutory
deductions) within fifteen (15) Business Days following the Termination Date; 

ii)      payment of any awarded but unpaid performance bonus for the year
preceding the year during which the termination of the Executive's employment
occurs, payable within fifteen (15) Business Days following the Termination
Date, however, in no event before the usual payout date of such bonus, less
applicable statutory deductions;

iii)    subject to the conditions set out in Section 3.2 (a), payment of an
amount equal to a prorated portion of the performance bonus (if any) which
becomes payable for the year during which the termination of the Executive’s
employment occurs up to the Employment End Date, determined by HRCC taking into
account the final year end results for the applicable fiscal year and payable
(if any) on a pro-rata basis taking into account the number of days worked by
the Executive in the applicable fiscal year up to the Employment End Date, and
payable on the usual payout date of such bonus, less applicable statutory
deductions;

iv)     subject to section (b) below, payment of an indemnity in lieu of notice
equal to twelve (12) months of the Executive's Base Salary, less applicable
statutory deductions, to be paid in regular installments in accordance with the
Corporation's normal payroll practices commencing on the first payroll date
following the last to occur of the Termination Date and the execution of the
Release, and ending three  (3) months thereafter (the " Severance Pay Period");







--------------------------------------------------------------------------------

 

-  14  -

10.5       Resignation by the Employee

(a)          The Executive shall provide the Corporation with thirty (30) days’
advance written notice of the termination of his employment as the interim CFO
or the CFO hereunder ("Resignation Notice Period") and, subject to the
following, the Executive's employment shall terminate on the date specified in
the notice. The Corporation may waive the Resignation Notice Period, in whole or
in part, upon paying to the Executive those amounts that he would have received
had he remained Actively Employed through the Resignation Notice Period and the
Corporation shall have no further obligations hereunder in the event of such
resignation of the Executive, except the following:

i)       payment of the Basic Payments, payable (less applicable statutory
deductions) within fifteen (15) Business Days following the Termination Date;

ii)     payment of any awarded but unpaid performance bonus for the year
preceding the year during which the termination of the Executive's employment
occurs, payable within fifteen (15) Business Days following the Termination
Date, however, in no event before the usual payout date of such bonus, less
applicable statutory deductions;

During the Resignation Notice Period, the Corporation may assign to the
Executive any duties of a transitional nature which it deems appropriate.

(b)          Notwithstanding anything to the contrary herein, in the event of a
Change of Control while acting as the CFO, the Executive shall be eligible to
receive the termination entitlements as set forth in Section 10.4 (except in
respect of Section 10.4(a)(iv) as modified below), if the Executive remains in
the full-time employ of the Corporation for a period of six (6) months following
the Change of Control and resigns within a period of fifteen (15) days
thereafter.

In the event of the Executive's resignation in accordance with this section
10.5(b), Section 10.4(a)(iv) shall be replaced with the following:

“any stock options, RSUs, stock units or other long term incentive grants which
are granted to the Executive prior to the Employment End Date, and which are
unvested as of the Employment End Date, shall be deemed vested on the
Termination Date, notwithstanding anything to the contrary in any applicable
plan or award agreement.”

(c)          The Executive may resign for "Good Reason" in the following
scenarios:

(i)          Changed Duties or Status.  The assignment to the Executive of any
duties materially inconsistent with his status as the Interim CFO or the CFO of
the Corporation or a material diminution in the nature or status of his
responsibilities as the interim CFO or CFO. For greater certainty, the
re-appointment of the Executive as the Chief Accounting Officer pursuant to







--------------------------------------------------------------------------------

 

-  15  -

Section 10.1(a) does not constitute Changed Duties or Status nor qualify as Good
Reason for resignation;  

(ii)          Reduced Compensation.  A material reduction by the Corporation in
the Executive’s  base compensation or target bonus;

(iii)        Benefits and Perquisites.  The failure by the Corporation to
continue to provide the Executive with benefits and perquisites substantially
similar to those provided for in this Agreement or the taking by the Corporation
of any action that would directly or indirectly materially reduce any such
benefits or deprive the Executive of any material perquisite enjoyed by his,
other than in the event that such modifications are also applied to other
executives of the Corporation Group; or

(iv)         Relocation.  The Corporation’s requiring the Executive to be based
in a location which is more than 100km from the Corporation’s current executive
head office in Town of Mount-Royal, province of Québec, provided that the
Executive has not consented to such relocation.

In the event the Executive terminates his employment for Good Reason, the
Executive shall receive the termination entitlements as set forth in Section
10.4.

10.6       Effect of Termination or Resignation

(a)          Upon termination of his employment for any reason whatsoever
(including for greater certainty, the Executive's resignation) , the Executive
shall thereupon be deemed to have immediately resigned from any position the
Executive may have as an officer, director or employee of the Corporation
together with any other office, position or directorship which the Executive may
hold in the Corporation Group with the exception of his role as the Chief
Accounting Officer as applicable pursuant to Section 10.1(a) of this
Agreement.  In such event, the Executive shall, at the request of the
Corporation, forthwith execute any and all documents appropriate to evidence
such resignations.  The Executive shall not be entitled to any payments in
respect of such resignations in addition to those provided for herein.

(b)          The Executive hereby undertakes to cooperate with the Corporation
Group following the termination of his employment in all matters related to the
conclusion of ongoing works or projects and to facilitate an orderly transfer of
his responsibilities, functions and duties hereunder as may be required by the
Corporation Group.







--------------------------------------------------------------------------------

 

-  16  -

10.7       Release

(a)          The parties agree that the provisions of Section 10.4 are fair and
reasonable and that the amounts payable by the Corporation to the Executive
pursuant to Section 10.4 are reasonable estimates of the damages which will be
suffered by the Executive in the event of the termination of his employment in
the circumstances and shall not be construed as a penalty. The Executive
acknowledges and agrees that the payments pursuant to Section 10.4 shall be in
full satisfaction of all terms of termination of his employment.

10.8       Return of Property

(a)          Upon the termination of his employment with the Corporation, the
Executive shall promptly deliver or cause to be delivered to the Corporation all
books, documents (including all copies), money, securities or other property of
the Corporation Group which are in the possession, charge, control or custody of
the Executive.

10.9       No Further Entitlement upon Termination

(a)          If the employment of the Executive is terminated, the Executive's
employment with the Corporation shall cease and neither the Corporation nor any
of its subsidiaries shall be obligated to make any payments to the Executive,
other than as expressly provided for in this Article 10. The Executive
recognizes and accepts that the Corporation Group shall not, in any case, be
responsible for any additional amount, payment in lieu of notice, severance pay
or other damages arising from the termination of his employment, except for
those specifically provided for herein.

Article 11

REPRESENTATIONS AND WARRANTIES

11.1       Representations and Warranties

(a)          The Executive hereby represents and warrants to the Corporation
that he is not currently employed by a corporation other than the Corporation,
and that he is not subject to any confidentiality, non-competition agreement or
any other similar type of restriction that may affect his ability to devote full
time and attention to his work at the Corporation.  The Executive further
represents and warrants that he has not used and will not use or disclose any
trade secret or other proprietary right of any previous employer or any other
party. 

(b)          The Executive shall defend, indemnify and hold the Corporation and
its subsidiaries harmless from any liability, expense or claim (including
solicitors' fees incurred in respect thereof) by any Person in any way arising
out of, relating to, or in connection with any incorrectness or breach of the
representations and warranties in this Section 11.1.







--------------------------------------------------------------------------------

 

-  17  -

Article 12

GENERAL CONTRACT PROVISIONS

12.1       Privacy

(a)          The Executive acknowledges and agrees that the Corporation has the
right to collect, use and disclose his personal information for purposes
relating to his employment with the Corporation, including:

i)        ensuring that he is paid for his services to the Corporation and its
subsidiaries;

ii)       administering any benefits to which he is or may become entitled to,
including bonuses, medical, dental, disability and life insurance benefits,
pension, group RRSP and/or stock options.  This shall include the disclosure of
his personal information to any insurance company and/or broker or to any entity
that manages or administers the Corporation’s benefits on behalf of the
Corporation; and

iii)      compliance with any regulatory reporting and withholding requirements
relating to his employment.

12.2       Governing Law and Jurisdiction

(a)          This Agreement shall be governed by and interpreted and construed
in accordance with the laws of the Province of Quebec and the laws of Canada
applicable therein. Any legal action or proceeding with respect with this
Agreement shall be brought exclusively in the courts of the Province of Quebec
sitting in the district of Montréal and, by execution and delivery of this
Agreement, the Executive and the Corporation irrevocably consent to the
jurisdiction of those courts.

12.3       Entire Agreement

(a)          This Agreement, together with the Corporation's 2015 Omnibus Equity
Incentive Plan and the related award agreements and the other agreements to
which the aforementioned agreements refer, constitute the entire agreement
between the parties with respect to the matter herein and supersede  all prior
agreements relating to the subject matter hereof. The execution of this
Agreement has not been induced by, nor do any of the parties rely upon or regard
as material, any representations, promises, agreements or statements whatsoever
not incorporated herein and made a part hereof.

(b)          This Agreement shall not be amended, altered or qualified except by
a memorandum in writing signed by the parties. The Executive hereby agrees that
the definition of "Territory" shall include any other jurisdiction within which
the Corporation Group conducts business or has specific plans to conduct
business at or prior to the Termination Date and the Executive shall agree, as
necessary, to amend in writing the definition of Territory in order to reflect
such geographical areas.







--------------------------------------------------------------------------------

 

-  18  -

12.4       Severability

(a)          Wherever possible, each provision of this Agreement and each
related document shall be interpreted in such manner as to be effective and
valid under applicable law, but if any word, phrase, clause, sentence, article
or paragraph contained in this Agreement is deemed unenforceable by any court of
competent jurisdiction, such word, phrase, clause, sentence, article or
paragraph shall be severed from this Agreement and the remaining words, phrases,
clauses, sentences, articles and paragraphs of this Agreement shall remain in
full force and effect.

12.5       Notice

(a)          Any notice required to be given hereunder shall be deemed to have
been properly given if delivered personally, by a nationally recognized courier
service, or sent by prepaid registered mail or sent via facsimile transmissions
as follows:

 

 

To the Executive:

93 Glenbrooke,  

 

Dollard Des Ormeaux] (Québec)

 

H9A 2L7 

 

 

To the Corporation:

 

 

 

Attention: 

Joel Silver

 

President and CEO

 

5430 Ferrier

 

Mount Royal, Québec

 

H4P 1M2

 

(b)          If delivered personally or by courier service, the notice shall be
deemed to have been received on the date of delivery; if sent by registered
mail, the notice shall be deemed to have been received on the fourth day of
uninterrupted postal service following the date of mailing; or if sent by
facsimile, the notice shall be deemed to have been received on the date of
transmission, unless, in any such case,  such day is not a Business Day, in
which case the notice shall be deemed to have been received on the next
following Business Day. Either party may change its address for notice at any
time, by giving notice to the other party pursuant to this Section 12.5.

12.6       Successors

(a)          This Agreement may not be assigned by the Executive.  This
Agreement and the rights and obligations hereunder may, without the further
express consent of the Executive, be assigned by the Corporation to any entity
which succeeds to all or substantially all of the business, assets or property
of the Corporation.







--------------------------------------------------------------------------------

 

-  19  -

12.7       Currency & Taxes

(a)          The Executive acknowledges and agrees that all payments,
perquisites or benefits under this Agreement shall be payable in Canadian
dollars and shall be subject to withholding of such amounts, if any, relating to
tax or other payroll deductions as the Corporation may reasonably determine that
it should withhold pursuant to any applicable law or regulation. Nothing in this
Agreement shall be construed to obligate the Corporation to compensate the
Executive for adverse tax consequences associated with his compensation.

12.8       Counterparts

(a)          This Agreement, may be executed in counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument.

12.9       Language

(a)          The parties have expressly requested that this Agreement and any
related documents be drafted in the English language. Les parties ont
expressément requis que cette entente et tout document reliés soient rédigés en
anglais seulement.

IN WITNESS WHEREOF the parties have duly executed this Agreement.

[Signature page to follow]







--------------------------------------------------------------------------------

 

-  20  -

 

 

 

 

 

SIGNED BY:

    

 

 

 

 

 

 

 

 

 

 

(s) Howard Tafler

 

September 7, 2017

Howard Tafler

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

DAVIDsTEA Inc.

 

 

 

 

 

 

 

 

 

 

 

By:

(s) Joel Silver

 

September 7, 2017

 

Joel  Silver

 

Date

 

President and CEO

 

 

 



--------------------------------------------------------------------------------